                        Case 3:19-cv-05857-SI Document 76 Filed 05/05/20 Page 1 of 15


            1    GIBSON, DUNN & CRUTCHER LLP
                 MICHAEL D. CELIO, SBN 197998
            2    RAENA FERRER CALUBAQUIB, SBN 328794
                 1881 Page Mill Road
            3    Palo Alto, California 94304
                 Telephone: (650) 849-5300
            4    Facsimile: (650) 849-5333

            5    MATTHEW S. KAHN, SBN 261679
                 MICHAEL J. KAHN, SBN 303289
            6    555 Mission St. Suite 3000
                 San Francisco, California 94105
            7    Telephone: (415) 393-8200
                 Facsimile: (415) 393-8306
            8
                 Attorneys for Defendants
            9
                                               UNITED STATES DISTRICT COURT
          10
                                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
          11

          12      TYLER DENNEE,                                Case No. 3:19-cv-05857-SI

          13                           Plaintiff,              DEFENDANTS’ NOTICE OF MOTION
                                                               AND MOTION TO CERTIFY ORDER
          14             v.                                    FOR INTERLOCUTORY APPEAL
                                                               PURSUANT TO 28 U.S.C. § 1292(B);
          15      SLACK TECHNOLOGIES, INC., STEWART            MEMORANDUM OF POINTS AND
                  BUTTERFIELD, ALLEN SHIM, BRANDON             AUTHORITIES IN SUPPORT THEREOF
          16      ZELL, ANDREW BRACCIA, EDITH
                  COOPER, SARAH FRIAR, JOHN                    Hearing
          17      O’FARRELL, CHAMATH PALIHAPITIYA,             Date: June 12, 2020
                  GRAHAM SMITH, ACCEL GROWTH FUND              Time: 10:00 a.m.
          18      IV ASSOCIATES L.L.C., ACCEL GROWTH           Place: Courtroom 1, 17th Floor
                  FUND INVESTORS 2016 L.L.C., ACCEL            Judge: Hon. Susan Illston
          19      LEADERS FUND ASSOCIATES L.L.C.,
                  ACCEL LEADERS FUND INVESTORS 2016            Action Filed: September 19, 2019
          20      L.L.C., ACCEL X ASSOCIATES L.L.C.,
                  ACCEL INVESTORS 2009 L.L.C., ACCEL XI
          21      ASSOCIATES L.L.C., ACCEL INVESTORS
                  2013 L.L.C., ACCEL GROWTH FUND III
          22      ASSOCIATES L.L.C., AH EQUITY
                  PARTNERS I L.L.C., A16Z SEED-III LLC,
          23      SOCIAL+ CAPITAL PARTNERSHIP GP II,
                  L.P., SOCIAL+CAPITAL PARTNERSHIP GP
          24      II LTD., SOCIAL+CAPITAL PARTNERSHIP
                  GP III LP, SOCIAL+ CAPITAL
          25      PARTNERSHIP GP III, LTD.,
                  SOCIAL+CAPITAL PARTNERSHIP
          26      OPPORTUNITIES FUND GP L.P., AND
                  SOCIAL+CAPITAL PARTNERSHIP
          27      OPPORTUNITIES FUND GP LTD.,

          28                           Defendants.

Gibson, Dunn &
Crutcher LLP                  DEFENDANTS’ MOTION TO CERTIFY ORDER FOR INTERLOCUTORY APPEAL
                                                  CASE NO. 3:19-cv-05857-SI
                        Case 3:19-cv-05857-SI Document 76 Filed 05/05/20 Page 2 of 15


            1                                                      TABLE OF CONTENTS

            2                                                                                                                                            Page

            3    I.     INTRODUCTION .................................................................................................................... 2

            4    II.    RELEVANT PROCEDURAL BACKGROUND ..................................................................... 4

            5           A.        The Amended Complaint And Defendants’ Motion To Dismiss. ................................ 4

            6           B.        The Court’s Order. ........................................................................................................ 5

            7    III.   ARGUMENT ............................................................................................................................ 6

            8           A.        Whether Plaintiff Has Standing Is A Controlling Question Of Law. ........................... 6

            9           B.        There Is Substantial Ground For Difference Of Opinion On Whether
                                  Plaintiff Has Pleaded Standing. .................................................................................... 7
          10
                        C.        Resolution Of The Appeal In Defendants’ Favor Would Materially
          11                      Advance—Indeed, Would End—The Litigation. ......................................................... 9

          12     IV.    CONCLUSION ....................................................................................................................... 10

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
                                                                                      i
Crutcher LLP
                                 DEFENDANTS’ MOTION TO CERTIFY ORDER FOR INTERLOCUTORY APPEAL
                                                     CASE NO. 3:19-cv-05857-SI
                           Case 3:19-cv-05857-SI Document 76 Filed 05/05/20 Page 3 of 15


            1                                                      TABLE OF AUTHORITIES

            2                                                                                                                                           Page(s)

            3                                                                        Cases

            4    Advanced Analogic Techs., Inc. v. Linear Tech. Corp.,
                    2006 WL 2850017 (N.D. Cal. Oct. 4, 2006) .................................................................................6, 8
            5
                 Amor Ministries v. Century Sur. Co.,
            6      2015 WL 11251726 (S.D. Cal. June 3, 2015) ...................................................................................6
            7    Asis Internet Servs. v. Active Response Grp.,
            8        2008 WL 4279695 (N.D. Cal. Sept. 16, 2008) .......................................................................7, 8, 10

            9    Barnes v. Osofsky,
                    373 F.2d 269 (2d Cir. 1967) ..........................................................................................................5, 8
          10
                 In re Cement Antitrust Litig.,
          11         673 F.2d 1020 (9th Cir. 1981).......................................................................................................6, 9
          12     In re Century Aluminum Co. Sec. Litig.,
                     729 F.3d 1104 (9th Cir. 2013).......................................................................................................4, 5
          13

          14     Clark v. Martinez,
                    543 U.S. 371 (2005) ..........................................................................................................................9
          15
                 Couch v. Telescope Inc.,
          16        611 F.3d 629 (9th Cir. 2010).............................................................................................................7
          17     Hertzberg v. Dignity Partners, Inc.,
                    191 F.3d 1076 (9th Cir. 1999)...........................................................................................................5
          18
                 Hawaii ex rel. Louie v. JP Morgan Chase & Co.,
          19
                   921 F. Supp. 2d 1059 (D. Haw. 2013) ........................................................................................8, 10
          20
                 MLC Intellectual Prop., LLC v. Micron Tech., Inc.,
          21       2019 WL 5269014 (N.D. Cal. Oct. 17, 2019) ...................................................................................9

          22     Nat’l Credit Union Admin. Bd. v. Goldman Sachs & Co.,
                    2013 WL 12306438 (C.D. Cal. July 11, 2013) .........................................................................7, 8, 9
          23
                 Reese v. BP Exploration (Alaska) Inc.,
          24
                    643 F.3d 681 (9th Cir. 2011).....................................................................................................3, 6, 7
          25
                 Ritz Camera & Image, LLC v. Sandisk Corp.,
          26         2011 WL 3957257 (N.D. Cal. Sept. 7, 2011) ...................................................................................7

          27     Roberts v. AT&T Mobility LLC,
                    2016 WL 3476099 (N.D. Cal. June 27, 2016) ..............................................................................7, 8
          28

Gibson, Dunn &
                                                                                        ii
Crutcher LLP
                                    DEFENDANTS’ MOTION TO CERTIFY ORDER FOR INTERLOCUTORY APPEAL
                                                        CASE NO. 3:19-cv-05857-SI
                           Case 3:19-cv-05857-SI Document 76 Filed 05/05/20 Page 4 of 15


            1    United States v. Real Prop. & Improvements Located at 2441 Mission St., S.F., Cal.,
                    2014 WL 1350914 (N.D. Cal. Apr. 4, 2014) ....................................................................................7
            2
                 In re Wash. Pub. Power Supply Sys. Sec. Litig.,
            3
                     623 F. Supp. 1466 (W.D. Wash. 1985) .............................................................................................9
            4
                                                                                     Statutes
            5
                 15 U.S.C. § 77l(a)(2) ...............................................................................................................................4
            6
                 28 U.S.C. § 1292(b) ............................................................................................................................1, 6
            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
                                                                                          iii
Crutcher LLP
                                     DEFENDANTS’ MOTION TO CERTIFY ORDER FOR INTERLOCUTORY APPEAL
                                                         CASE NO. 3:19-cv-05857-SI
                        Case 3:19-cv-05857-SI Document 76 Filed 05/05/20 Page 5 of 15


            1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

            2           PLEASE TAKE NOTICE that on June 12, 2020, at 10:00 a.m., or as soon thereafter as the

            3    matter may be heard, in the United States District Court for the Northern District of California, San

            4    Francisco Courthouse, Courtroom 1, 17th Floor, located at 450 Golden Gate Avenue, San Francisco,

            5    CA 94102, Defendants Slack Technologies, Inc. (“Slack”), Stewart Butterfield, Allen Shim, Brandon

            6    Zell, Andrew Braccia, Edith Cooper, Sarah Friar, John O’Farrell, Chamath Palihapitiya, Graham

            7    Smith, Accel Growth Fund IV Associates L.L.C., Accel Growth Fund Investors 2016 L.L.C., Accel

            8    Leaders Fund Associates L.L.C., Accel Leaders Fund Investors 2016 L.L.C., Accel X Associates

            9    L.L.C., Accel Investors 2009 L.L.C., Accel XI Associates L.L.C., Accel Investors 2013 L.L.C., Accel

          10     Growth Fund III Associates L.L.C., AH Equity Partners I L.L.C., A16Z Seed-III LLC,

          11     Social+Capital Partnership GP II L.P., Social+Capital Partnership GP II Ltd., Social+Capital

          12     Partnership GP III L.P., Social+Capital Partnership GP III Ltd., Social+Capital Partnership

          13     Opportunities Fund GP L.P., and Social+Capital Partnership Opportunities Fund GP Ltd., through

          14     their undersigned counsel, will, and hereby do, move pursuant to 28 U.S.C. section 1292(b) for an

          15     order certifying an immediate interlocutory appeal from this Court’s April 21, 2020 order granting in

          16     part and denying in part Defendants’ Motion to Dismiss Amended Class Action Complaint for

          17     Violations of Federal Securities Laws (the “Order”). This Motion is based on this Notice, the

          18     supporting Memorandum of Points and Authorities, the Declaration of Michael J. Kahn (“Kahn

          19     Decl.”) filed concurrently herewith, the complete files and records in this action, and any additional

          20     material and arguments as may be considered in connection with the hearing on the Motion.

          21            Defendants seek certification for an interlocutory appeal of this Court’s ruling in the Order

          22     that Plaintiff has adequately pleaded standing under Sections 11 and 12(a)(2) of the Securities Act of

          23     1933 (the “Securities Act”) even though Plaintiff did not and cannot allege that he purchased shares

          24     registered under, and traceable to, Slack’s Registration Statement. Order at 14, 17. Certification of

          25     this ruling for an interlocutory appeal is appropriate because (i) whether Plaintiff has standing is “a

          26     controlling question of law”; (ii) “there is substantial ground for difference of opinion” whether

          27     Plaintiff has pleaded standing; and (iii) “an immediate appeal from the order may materially advance

          28     the ultimate termination of the litigation.” 28 U.S.C. § 1292(b).

Gibson, Dunn &
                                                                     1
Crutcher LLP
                               DEFENDANTS’ MOTION TO CERTIFY ORDER FOR INTERLOCUTORY APPEAL
                                                   CASE NO. 3:19-cv-05857-SI
                        Case 3:19-cv-05857-SI Document 76 Filed 05/05/20 Page 6 of 15


            1                           MEMORANDUM OF POINTS AND AUTHORITIES

            2                               STATEMENT OF ISSUES TO BE DECIDED

            3           1.      Whether the Court should certify the following question for interlocutory appeal: Can

            4    a plaintiff plead standing under Sections 11 and 12(a)(2) of the Securities Act by alleging that it

            5    purchased shares “pursuant and/or traceable” to an issuer’s registration statement and prospectus

            6    where shares both registered under the registration statement and exempt from the registration and

            7    prospectus delivery requirements of the Securities Act were immediately available for sale when the

            8    issuer went public, and thus the plaintiff in fact cannot trace its shares to the registration statement or

            9    prospectus?

          10                                            I.      INTRODUCTION
          11            Slack’s motion to dismiss presented a question of first impression: whether the well-

          12     established tracing requirement of Section 11 of the Securities Act applies where a company becomes

          13     publicly traded by means of a “direct listing.” As the Court recognized, the idea of a direct listing, in

          14     which the company itself does not sell stock but allows its existing stockholders to do so, is a recent

          15     creation; Slack is only the second prominent company ever to be listed publicly in this manner. It

          16     will not, however, be the last, and the question of how the securities laws should apply to such

          17     listings has been a matter of intense interest for the bar and investment community.

          18            Slack’s position in its motion to dismiss was straightforward: existing Ninth Circuit law

          19     requiring putative plaintiffs under Section 11 to “trace” their shares to those registered by the

          20     allegedly defective registration statement required dismissal of this action. Section 11, by its terms,

          21     applies only to purchasers of “such security”—an admittedly ambiguous phrase that could reasonably

          22     support more than one definition. In the context of traditional securities offerings, however, the

          23     Ninth Circuit has uniformly interpreted “such security” narrowly such that a plaintiff has the burden

          24     of demonstrating that its securities were originally issued pursuant to the allegedly defective

          25     registration statement—i.e., that the securities are “traceable.” This Court, however, held in the

          26     Order that “such security” should be given a broader definition in the context of a direct listing and

          27     include any shares purchased following the direct listing, even if they are not traceable to the

          28     registration statement.

Gibson, Dunn &
                                                                      2
Crutcher LLP
                               DEFENDANTS’ MOTION TO CERTIFY ORDER FOR INTERLOCUTORY APPEAL
                                                   CASE NO. 3:19-cv-05857-SI
                        Case 3:19-cv-05857-SI Document 76 Filed 05/05/20 Page 7 of 15


            1           The Court’s decision is unusually important both legally and practically, as commenters

            2    already have observed. See, e.g., Kahn Decl. Ex. D (article analyzing the Order). Not only do the

            3    parties to this action desire certainty about whether Plaintiff has standing (for obvious reasons), but

            4    numerous companies that are contemplating a direct listing are deeply focused on the question as they

            5    assess their options for going public. This novel and important legal question is one on which

            6    reasonable jurists can disagree and thus should be certified for interlocutory review under Section

            7    1292(b)’s three-part test.

            8           First, the standing question is a controlling question of law. If the Ninth Circuit agrees with

            9    Defendants’ arguments that Plaintiff has not pleaded (and likely cannot plead) standing, then this

          10     action will end. Because resolution of the appeal in Defendants’ favor would be outcome-dispositive,

          11     the question presented by the proposed appeal is, by definition, controlling.

          12            Second, there is a substantial ground for difference of opinion on whether Plaintiff has

          13     pleaded standing. “Courts traditionally will find that substantial ground for difference of opinion

          14     exists where novel and difficult questions of first impression are presented,” because all that is

          15     required is the existence of “an issue over which reasonable judges might differ.” Reese v. BP

          16     Exploration (Alaska) Inc., 643 F.3d 681, 688 (9th Cir. 2011) (internal quotation marks and citations

          17     omitted). There is no dispute that the standing issue in this case presents a question of first

          18     impression; indeed, the Court has already made that clear. See Order at 10 (noting that the issue

          19     “appears to be one of first impression”). And reasonable jurists could disagree with this Court’s

          20     ruling on standing given that, as the Court recognized, the Ninth Circuit previously endorsed a

          21     different, narrower, interpretation of Section 11 than the one adopted in the Order. Id. at 9. This

          22     difficult standing question of first impression on which this Court reached a result that is in tension

          23     with Ninth Circuit precedent is a prototypical candidate for interlocutory appeal.

          24            Third, an appeal would materially advance this litigation. This action is still at the pleading

          25     stage. No discovery has commenced, and the whole life of the litigation—class certification,

          26     summary judgment, and trial—is still ahead of the parties and the Court. However, if an appeal is

          27     decided in Defendants’ favor, then this litigation will end. Resolving the threshold standing issue in

          28

Gibson, Dunn &
                                                                     3
Crutcher LLP
                               DEFENDANTS’ MOTION TO CERTIFY ORDER FOR INTERLOCUTORY APPEAL
                                                   CASE NO. 3:19-cv-05857-SI
                        Case 3:19-cv-05857-SI Document 76 Filed 05/05/20 Page 8 of 15


            1    this case could avoid unnecessary litigation, conserving both the Court’s and the parties’ resources

            2    and time. For all of these reasons, the Court should certify its Order for interlocutory appeal.

            3                          II.     RELEVANT PROCEDURAL BACKGROUND
            4    A.     The Amended Complaint And Defendants’ Motion To Dismiss.
            5           Plaintiff Fiyyaz Pirani filed his Amended Class Action Complaint for Violations of Federal

            6    Securities Laws (“Amended Complaint”) on January 6, 2020, asserting claims under Sections 11,

            7    12(a)(2), and 15 of the Securities Act in connection with Slack’s direct listing on the New York Stock

            8    Exchange. ECF No. 42. Defendants moved to dismiss the Amended Complaint on January 21, 2020.

            9    ECF No. 52. As relevant to this motion, Defendants argued that the Amended Complaint should be

          10     dismissed because the unique features of Slack’s direct listing—which is different from a traditional

          11     IPO in that, among other things, Slack itself sold no shares and raised no money (see id. at 4-5)—

          12     preclude Plaintiff from pleading that he has standing to assert his Securities Act claims. Specifically,

          13     Defendants argued that Plaintiff did not and cannot plead that he purchased shares “issued under” or

          14     traceable to “a [] registration statement” as required to establish standing under Section 11, see In re

          15     Century Aluminum Co. Sec. Litig., 729 F.3d 1104, 1106 (9th Cir. 2013), because (i) shares both

          16     registered under Slack’s Registration Statement and exempt from the registration requirements of the

          17     Securities Act were immediately available for sale when Slack went public, and (ii) Plaintiff

          18     concededly has no idea which he purchased. ECF No. 52 at 7-9. Defendants argued that Plaintiff

          19     failed to plead Section 12(a)(2) standing for the same reason, i.e., he did not and cannot allege that he

          20     purchased shares sold “by means of a prospectus” as required because only registered shares, not

          21     unregistered shares, were sold pursuant to a prospectus. Id. at 10-11 (quoting 15 U.S.C. § 77l(a)(2)).

          22            Plaintiff’s opposition to the Motion to Dismiss acknowledged that whether a direct listing like

          23     Slack’s bars shareholders from establishing Sections 11 and 12(a)(2) standing is “a matter of first

          24     impression.” ECF No. 63 at 1. Plaintiff further conceded that he did not know whether he had

          25     purchased shares that had been registered under Slack’s Registration Statement or sold by means of a

          26     prospectus. Nor did he dispute that Ninth Circuit precedent required him to plead that his “‘shares

          27     were issued under the allegedly false or misleading registration statement,’” or that multiple cases

          28     “hold[] that plaintiffs lack Section 11 standing where the market contains a mixture of registered and

Gibson, Dunn &
                                                                     4
Crutcher LLP
                               DEFENDANTS’ MOTION TO CERTIFY ORDER FOR INTERLOCUTORY APPEAL
                                                   CASE NO. 3:19-cv-05857-SI
                           Case 3:19-cv-05857-SI Document 76 Filed 05/05/20 Page 9 of 15


            1    non-registered stock”—as is the case here. Id. at 9 (quoting Century Aluminum, 729 F.3d at 1106).

            2    Instead, Plaintiff made a policy argument that dismissing his case for lack of standing—which he all

            3    but conceded is required under controlling Ninth Circuit precedent—would be unfair and create a

            4    “loophole that would undermine Section 11.” Id. at 10; see id. at 8-9.

            5              In Defendants’ reply brief, Defendants pointed out that Plaintiff’s policy argument is directly

            6    at odds with how the Ninth Circuit (and many other courts) have interpreted Sections 11 and 12(a)(2),

            7    in particular the requirement that plaintiff’s shares be traceable to the allegedly misleading

            8    registration statement/prospectus. ECF No. 66 at 1-5. Plaintiff’s policy arguments could be raised

            9    with Congress or the SEC, as courts dismissing similar policy arguments have suggested. Id. at 1-2,

          10     3-4, 6.

          11     B.        The Court’s Order.
          12               The Court issued its Order on April 21, 2020. ECF No. 74. The Court stated that the

          13     standing issue presented in this case “appears to be one of first impression . . . because Slack’s direct

          14     listing on the NYSE is the result of a new regulatory development.” Id. at 10; see also id. at 11 (“this

          15     case presents a question of apparent first impression”). The Court observed that, to have standing

          16     under Section 11, the Ninth Circuit requires a plaintiff to plead that its shares are traceable to the

          17     allegedly misleading registration statement. Id. at 9. The Court further observed the apparent

          18     “impossibility of tracing” shares in this case because both registered and unregistered shares were

          19     “available for purchase on the NYSE immediately” upon Slack’s direct listing. Id. at 11. However,

          20     the Court held that the tracing requirement previously mandated by the Ninth Circuit should not

          21     apply “in this unique circumstance.” Id. at 13-14.

          22               The Court based its holding on an interpretation of the words “such security” in Section 11.

          23     While the Court recognized that the Ninth Circuit held in Hertzberg v. Dignity Partners, Inc., 191

          24     F.3d 1076, 1080 (9th Cir. 1999), that “such security” means a security issued pursuant to a

          25     registration statement—which is why tracing has always been required to establish Section 11

          26     standing—the Court stated that “such security” is also susceptible to a “broader reading” that permits

          27     standing where a shareholder “‘acquir[ed] a security of the same nature as that issued pursuant to the

          28     registration statement.’” Order at 8-9 (quoting Barnes v. Osofsky, 373 F.2d 269, 271 (2d Cir. 1967)).

Gibson, Dunn &
                                                                      5
Crutcher LLP
                                 DEFENDANTS’ MOTION TO CERTIFY ORDER FOR INTERLOCUTORY APPEAL
                                                     CASE NO. 3:19-cv-05857-SI
                         Case 3:19-cv-05857-SI Document 76 Filed 05/05/20 Page 10 of 15


            1    The Court noted that no court had—prior to the Order—adopted this “broader reading” of Section 11.

            2    Id. at 12 (the “broader meaning . . . has yet to be examined”). Yet the Court reasoned it had “good

            3    reason for doing so” in this case because applying the “narrow reading” previously endorsed by the

            4    Ninth Circuit and other courts would result in “[t]he elimination of civil liability under the Securities

            5    Act” for direct listings like Slack’s, which would be “at variance with the policy of this remedial

            6    legislation.” Id. at 12-13. Accordingly, the Court held that, although the Ninth Circuit has previously

            7    interpreted the words “such security” in Section 11 to have the “narrow” meaning, “in this unique

            8    circumstance” those words should be given the “broader reading” so that shareholders have standing

            9    regardless of whether they purchased registered or unregistered shares. Id. at 13-14. Under the same

          10     rationale, the Court also held that Plaintiff has standing under Section 12(a)(2). Id. at 17.

          11                                               III.   ARGUMENT

          12             The Court should certify for interlocutory appeal its ruling on this issue of “first impression”

          13     under Sections 11 and 12(a)(2). Id. at 10. Certification of a non-final order for interlocutory appeal

          14     is appropriate where (i) an “order involves a controlling question of law”; (ii) “there is substantial

          15     ground for difference of opinion”; and (iii) “an immediate appeal from the order may materially

          16     advance the ultimate termination of the litigation.” 28 U.S.C. § 1292(b); see Reese, 643 F.3d at 687-

          17     88 (taking interlocutory appeal from order on motion to dismiss). All of these requirements are met

          18     here.

          19     A.      Whether Plaintiff Has Standing Is A Controlling Question Of Law.
          20             Plaintiff’s standing to assert his Securities Act claims is undoubtedly a controlling question of

          21     law. “[F]or a question to be ‘controlling,’” “all that must be shown . . . is that resolution of the issue

          22     on appeal could materially affect the outcome of litigation in the district court.” In re Cement

          23     Antitrust Litig., 673 F.2d 1020, 1026 (9th Cir. 1981). Moreover, “it is clear that a question of law is

          24     ‘controlling’ if reversal of the district court’s order would terminate the action.” Advanced Analogic

          25     Techs., Inc. v. Linear Tech. Corp., 2006 WL 2850017, at *2 (N.D. Cal. Oct. 4, 2006) (internal

          26     quotation marks and citation omitted); see also Amor Ministries v. Century Sur. Co., 2015 WL

          27     11251726, at *3 (S.D. Cal. June 3, 2015) (there is “no doubt” that resolving question that “would

          28     have ended this litigation” is controlling).

Gibson, Dunn &
                                                                      6
Crutcher LLP
                               DEFENDANTS’ MOTION TO CERTIFY ORDER FOR INTERLOCUTORY APPEAL
                                                   CASE NO. 3:19-cv-05857-SI
                        Case 3:19-cv-05857-SI Document 76 Filed 05/05/20 Page 11 of 15


            1           Here, of course, reversal of the Order’s holding on standing would “terminate the action”

            2    because it would result in the Amended Complaint being dismissed with prejudice. Accordingly,

            3    whether Plaintiff has standing is a controlling question of law. See, e.g., Asis Internet Servs. v. Active

            4    Response Grp., 2008 WL 4279695, at *3 (N.D. Cal. Sept. 16, 2008) (question of statutory standing

            5    “is a controlling question of law” because “if the Court of Appeal finds Plaintiffs do not have

            6    standing under the CAN-SPAM Act, the litigation would end”); Ritz Camera & Image, LLC v.

            7    Sandisk Corp., 2011 WL 3957257, at *1 (N.D. Cal. Sept. 7, 2011) (“The Availability of [] Standing

            8    is a Controlling Question of Law”). The first requirement for certification is clearly satisfied.

            9    B.     There Is Substantial Ground For Difference Of Opinion On Whether Plaintiff Has
                        Pleaded Standing.
          10
                        The second requirement for certification also is met because whether Plaintiff has standing to
          11
                 assert his claims in connection with a direct listing like Slack’s is a question of first impression about
          12
                 which reasonable jurists could disagree. Certification is appropriate if the appeal would involve “an
          13
                 issue over which reasonable judges might differ.” Reese, 643 F.3d at 688. “Courts traditionally will
          14
                 find that a substantial ground for difference of opinion exists where ‘novel and difficult questions of
          15
                 first impression are presented.’” Id. (quoting Couch v. Telescope Inc., 611 F.3d 629, 633 (9th Cir.
          16
                 2010)). There can be no question that reasonable jurists could disagree about the novel standing issue
          17
                 addressed in the Order.
          18
                        First, certification is warranted here because, as this Court recognized, the question of
          19
                 whether shareholders can establish standing under Sections 11 and 12(a)(2) in connection with a
          20
                 direct listing like Slack’s is one of “first impression.” Order at 10. This fact alone is sufficient to
          21
                 satisfy this second requirement. This Court, and many others, have held such novel issues
          22
                 appropriate for certification under Section 1292(b). See United States v. Real Prop. & Improvements
          23
                 Located at 2441 Mission St., S.F., Cal., 2014 WL 1350914, at *3 (N.D. Cal. Apr. 4, 2014) (Illston, J.)
          24
                 (certifying for appeal “a novel issue” that “presented a difficult question of first impression on which
          25
                 fair-minded jurists might disagree”); Reese, 643 F.3d at 688 (taking jurisdiction over same); Nat’l
          26
                 Credit Union Admin. Bd. v. Goldman Sachs & Co., 2013 WL 12306438, at *7 (C.D. Cal. July 11,
          27
                 2013) (“matters of first impression . . . are good candidates for interlocutory appeal.”); Roberts v.
          28

Gibson, Dunn &
                                                                      7
Crutcher LLP
                               DEFENDANTS’ MOTION TO CERTIFY ORDER FOR INTERLOCUTORY APPEAL
                                                   CASE NO. 3:19-cv-05857-SI
                        Case 3:19-cv-05857-SI Document 76 Filed 05/05/20 Page 12 of 15


            1    AT&T Mobility LLC, 2016 WL 3476099, at *2 (N.D. Cal. June 27, 2016) (certifying order involving

            2    “novel and difficult questions of first impression”). The Court should follow suit here.

            3            Second, reasonable jurists could disagree with the Order’s holding regarding standing and the

            4    meaning of “such security” in Section 11. Supra at 5-6. While it has long been observed that there

            5    are two reasonable definitions of that phrase, as the Court noted, every court to consider the issue has

            6    heretofore defined “such security” to mean a “security issued pursuant to the registration statement.”

            7    Id. This Court, however, reasoned that a broader definition should apply in this context to encompass

            8    securities not issued pursuant to a registration statement. Id. To be sure, this is the first case in which

            9    a court has been called on to define “such security” in the context of a direct listing. But this Court

          10     acknowledged it is the first one to ever adopt the broader definition in any context. Order at 12 (the

          11     “broader meaning . . . has yet to be examined”). This supports certification under Section 1292(b).

          12     See Hawaii ex rel. Louie v. JP Morgan Chase & Co., 921 F. Supp. 2d 1059, 1067 (D. Haw. 2013)

          13     (granting certification where “other courts have reached conclusions different from this Court’s on

          14     the issue of the proper definition of ‘interest’ under the National Bank Act”); see also Advanced

          15     Analogic, 2006 WL 2850017 at *2 (substantial ground for difference of opinion existed where

          16     “district courts have reached varying conclusions in cases arguably bearing” on the “specific issue”);

          17     Asis, 2008 WL 4279695, at *3 (granting certification where the “Court departed from the reasoning

          18     of other district court opinions”); Nat’l Credit Union, 2013 WL 12306438, at *7 (granting

          19     certification where “reasonable jurists could and have differed when interpreting the statute or similar
                            1
          20     statutes.”).

          21             Finally, the Court should grant certification because the Order is in tension with Ninth Circuit

          22     precedent. After describing the Second Circuit’s holding in Barnes that “such security” means a

          23     security issued under the allegedly misleading registration statement—i.e., the “narrow reading” of

          24

          25     1
                   Further supporting the conclusion that reasonable jurists could disagree, both the defense and the
          26     plaintiffs’ bar believed that Ninth Circuit law supported Defendants’ argument that Plaintiff could not
                 plead Section 11 standing here. For example, Labaton Sucharow, a prominent plaintiff-side
          27     securities litigation firm, wrote that Defendants “raised a compelling argument” that “any putative
                 plaintiff will be unable to establish traceability,” which it concluded was “technically accurate.”
          28     Kahn Decl. Ex. A at 3. Other sophisticated practitioners agreed that shareholders cannot plead
                 standing in connection with direct listings. See id. Exs. B at 2-3; C at 3.
Gibson, Dunn &
                                                                       8
Crutcher LLP
                                DEFENDANTS’ MOTION TO CERTIFY ORDER FOR INTERLOCUTORY APPEAL
                                                    CASE NO. 3:19-cv-05857-SI
                        Case 3:19-cv-05857-SI Document 76 Filed 05/05/20 Page 13 of 15


            1    “such security”—the Court recognized that “[t]he Ninth Circuit has followed suit in its

            2    interpretation.” Order at 9. The Court then recognized that the Ninth Circuit’s tracing requirement

            3    follows from its “narrow” interpretation of “such security.” Id. However, the Court determined that

            4    it should apply a broader meaning of “such security” in this case because of the nature of direct

            5    listings. Id. at 11. Under the Court’s holding, therefore, the meaning of the words in the statute

            6    changes depending on the context. The general rule, however, is that statutory text should only have

            7    a single meaning. See, e.g., Clark v. Martinez, 543 U.S. 371, 386 (2005) (rejecting

            8    “the dangerous principle that judges can give the same statutory text different meanings in different

            9    cases”). The Court’s holding here may be correct (although Defendants respectfully disagree), but it

          10     should not be controversial to suggest that this holding is in tension with current Ninth Circuit law

          11     that assigns the statute’s words a single and non-context-dependent meaning. Under such

          12     circumstances, it is appropriate to certify the Order for appeal. See In re Wash. Pub. Power Supply

          13     Sys. Sec. Litig., 623 F. Supp. 1466, 1476 (W.D. Wash. 1985) (certifying for appeal ruling that there is

          14     no private right of action under § 17(a) of Securities Act because ruling was “in apparent conflict

          15     with existing Ninth Circuit authority”).

          16     C.     Resolution Of The Appeal In Defendants’ Favor Would Materially Advance—Indeed,
                        Would End—The Litigation.
          17

          18            Finally, there should be no question that the last requirement of Section 1292(b) is satisfied:

          19     an immediate appeal of the Order’s holding on standing would “avoid protracted and expensive

          20     litigation.” In re Cement, 673 F.2d at 1026. It is well-established that “resolution of a question

          21     materially advances the termination of litigation if it ‘facilitate[s] disposition of the action by getting

          22     a final decision on a controlling legal issue sooner, rather than later [in order to] save the courts and

          23     the litigants unnecessary trouble and expense.’” Nat’l Credit Union, 2013 WL 12306438, at *8

          24     (citation omitted). Here, if the Ninth Circuit agrees with Defendants that Plaintiff lacks standing

          25     under Sections 11 and 12(a)(2), then this case will be dismissed and substantial litigation costs and

          26     efforts will be avoided. As this Court has recognized, this is all that is required to satisfy the third

          27     requirement for certification. See MLC Intellectual Prop., LLC v. Micron Tech., Inc., 2019 WL

          28     5269014, at *4 (N.D. Cal. Oct. 17, 2019) (Illston, J.) (“interlocutory review is in the interest of

Gibson, Dunn &
                                                                      9
Crutcher LLP
                               DEFENDANTS’ MOTION TO CERTIFY ORDER FOR INTERLOCUTORY APPEAL
                                                   CASE NO. 3:19-cv-05857-SI
                       Case 3:19-cv-05857-SI Document 76 Filed 05/05/20 Page 14 of 15


            1    judicial economy and will save the parties a considerable amount of time and expense”); see also

            2    Asis, 2008 WL 4279695, at *3 (requirement satisfied where appellate decision “would result in

            3    dismissal”); Louie, 921 F. Supp. 2d at 1068 (same, where proceeding in district court “will have

            4    unnecessarily wasted significant time and resources” if the Ninth Circuit reversed).

            5                                           IV.    CONCLUSION
            6           For the foregoing reasons, Defendants respectfully request that the Court certify its Order for

            7    immediate interlocutory appeal.

            8

            9    DATED: May 5, 2020

          10                                                            GIBSON, DUNN & CRUTCHER LLP
          11                                                            By: /s/ Michael D. Celio
                                                                        MICHAEL D. CELIO, SBN 197998
          12                                                            RAENA FERRER CALUBAQUIB, SBN
                                                                        328794
          13                                                            1881 Page Mill Road
                                                                        Palo Alto, California 94304
          14                                                            Telephone: (650) 849-5300
                                                                        Facsimile: (650) 849-5333
          15
                                                                        MATTHEW S. KAHN, SBN 261679
          16                                                            MICHAEL J. KAHN, SBN 303289
                                                                        555 Mission St. Suite 3000
          17                                                            San Francisco, California 94105
                                                                        Telephone: (415) 393-8200
          18                                                            Facsimile: (415) 393-8306
          19                                                            Attorneys for Defendants Slack Technologies,
                                                                        Inc., Stewart Butterfield, Allen Shim, Brandon
          20                                                            Zell, Andrew Braccia, Edith Cooper, Sarah
                                                                        Friar, John O’Farrell, Chamath Palihapitiya,
          21                                                            Graham Smith, Accel Growth Fund IV
                                                                        Associates L.L.C., Accel Growth Fund Investors
          22                                                            2016 L.L.C., Accel Leaders Fund Associates
                                                                        L.L.C., Accel Leaders Fund Investors 2016
          23                                                            L.L.C., Accel X Associates L.L.C., Accel
                                                                        Investors 2009 L.L.C., Accel XI Associates
          24                                                            L.L.C., Accel Investors 2013 L.L.C., Accel
                                                                        Growth Fund III Associates L.L.C., AH Equity
          25                                                            Partners I L.L.C., A16Z Seed-III LLC,
                                                                        Social+Capital Partnership GP II L.P.,
          26                                                            Social+Capital Partnership GP II Ltd.,
                                                                        Social+Capital Partnership GP III L.P.,
          27                                                            Social+Capital Partnership GP III Ltd.,
                                                                        Social+Capital Partnership Opportunities Fund
          28

Gibson, Dunn &
                                                                   10
Crutcher LLP
                               DEFENDANTS’ MOTION TO CERTIFY ORDER FOR INTERLOCUTORY APPEAL
                                                   CASE NO. 3:19-cv-05857-SI
                 Case 3:19-cv-05857-SI Document 76 Filed 05/05/20 Page 15 of 15


            1                                           GP L.P., and Social+Capital Partnership
                                                        Opportunities Fund GP Ltd.
            2

            3

            4

            5

            6

            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
                                                   11
Crutcher LLP
                      DEFENDANTS’ MOTION TO CERTIFY ORDER FOR INTERLOCUTORY APPEAL
                                          CASE NO. 3:19-cv-05857-SI
